 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TERRY REED,

 9                             Plaintiff,                 Case No. C18-675 RSM

10          v.                                            ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
14
     Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
15
     record, the Court finds and ORDERS:
16
            (1)    The Court ADOPTS the Report and Recommendation.
17
            (2)    The final decision of the Commissioner is REVERSED and this case is
18
     REMANDED for further administrative proceedings.
19
            The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.
20
            Dated this 25th day of April 2019.
21

22

23
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE



     ORDER - 1
